       2:20-cv-02142-CSB-EIL # 1         Page 1 of 22                                           E-FILED
                                                      Tuesday, 26 May, 2020 10:57:57 AM
                                                           Clerk, U.S. District Court, ILCD
                       THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )      No:     20-2142
                                                  )
$60,585.00 IN U.S. CURRENCY, $6,308.54            )
IN U.S. CURRENCY, FORGIATO RIMS and               )
TIRES, and MISCELLANEOUS JEWELRY,                 )
                                                  )
       Defendants.                                )

                     VERIFIED COMPLAINT FOR FORFEITURE

       NOW COMES the plaintiff, the United States of America, by Richard Kim,

Assistant United States Attorney, and respectfully states as follows:

                                   Nature of the Action

       1.     This is an action in rem to enforce the provisions of 21 U.S.C. § 881(a)(6) for

the forfeiture of $60,585.00 in U.S. currency, $6,308.54 in U.S. currency, Forgiato rims and

tires, and miscellaneous jewelry, which constitute (1) moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished in exchange for

a controlled substance in violation of the Controlled Substances Act (21 U.S.C. § 801, et

seq.); (2) proceeds traceable to such an exchange; (3) moneys, negotiable instruments, and

securities used or intended to be used to facilitate a violation of the Controlled Substances

Act; or (4) property involved in a transaction or attempted transaction in violation of 18




                                             1
       2:20-cv-02142-CSB-EIL # 1         Page 2 of 22


U.S.C. § 1956 (money laundering), and are subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(A).

                                 The Defendants In Rem

       2.     The defendants are $60,585.00 in U.S. currency, $6,308.54 in U.S. currency,

Forgiato rims and tires, and miscellaneous jewelry.

       3.     The defendants are currently in the custody of the United States.

                                 Jurisdiction and Venue

       4.     This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       5.     Pursuant to 28 U.S.C. § 1355(b)(1)(A), this Court has in rem jurisdiction over

the defendants and venue is proper in this district because the facts which give rise to

this forfeiture occurred in Macon County, Illinois.

                                    Basis for Forfeiture

       6.     The defendants are subject to forfeiture pursuant 21 U.S.C. § 881(a)(6)

because they constitute (1) moneys, negotiable instruments, securities, or other things of

value furnished or intended to be furnished in exchange for a controlled substance in

violation of the Controlled Substances Act (21 U.S.C. § 801, et seq.); (2) proceeds traceable

to such an exchange; (3) moneys, negotiable instruments, and securities used or intended

to be used to facilitate a violation of the Controlled Substances Act; or (4) property




                                             2
       2:20-cv-02142-CSB-EIL # 1        Page 3 of 22


involved in a transaction or attempted transaction in violation of 18 U.S.C. § 1956 (money

laundering).

                                            Facts

      7.       Since in or about 2016, law enforcement conducted an investigation into the

drug trafficking activities of cocaine and cannabis by Courtney Tyler Johnson (Johnson)

and members of his Drug Trafficking Organization (DTO) in the Decatur, Illinois area,

including Marquevin Smith (Smith) a/k/a/ “Chubb” or “Chubs” and Deandri Burton

(Burton).

                                  Confidential Sources

      8.       Throughout the investigation, confidential sources identified Johnson as

the main supplier of powder cocaine and marijuana in the Macon County, Illinois area.

These confidential sources said that Johnson would not deal with any buyer directly and

that any purchase of illegal narcotics from Johnson were made through his main re-

distributors, including Smith and Burton.

      9.       On December 23, 2016, a Confidential Source (CS 1) was interviewed by law

enforcement regarding Johnson. CS 1 advised that Johnson was responsible for bringing

multiple kilograms of cocaine and pounds of cannabis into the Macon County, Illinois

area. CS 1 stated that Smith obtained approximately 10 pounds of cannabis and an

unknown amount of cocaine at a time from Johnson.

      10.      On January 12, 2017, another Confidential Source (CS 2) was interviewed

by law enforcement, who reported that Johnson and Smith conducted drug trafficking

                                             3
        2:20-cv-02142-CSB-EIL # 1        Page 4 of 22


transactions face to face, and by telephone calls, text messages and Facebook. CS 2 said

that he/she had a telephone number for Smith (217-329-8564), and that Johnson utilized

storage sheds in Decatur, Illinois, to store the illegal drugs.

       11.    CS 2 stated that Smith has traveled to Atlanta, Georgia to hang out with

Johnson, and that one such trip happened 5-6 months ago. CS 2 also stated that Smith

was living on West Division Street and that his girlfriend was Lori Grayned (Grayned).

       12.    When questioned about Smith’s drug trafficking, CS 2 advised that, at least

once a month, Smith obtained from Johnson a kilogram of cocaine between $30,000 and

$35,000 and 10 and 20 pounds of cannabis for $3,500. CS 2 also advised that he/she

purchased cocaine in increments of 4.5 ounces for $5,000 and 9 ounces for $10,000 at a

time from Smith.

       13.    On January 19, 2017, CS 2 met law enforcement to further discuss Johnson

and his DTO. CS 2 said that brothers, Leondis and Braxton (last name unknown), and

Patrick Young purchased cocaine from Smith (later identified as Patrick Younger).

       14.    On February 14, 2017, law enforcement met with a third Confidential

Source (CS 3) to discuss Johnson and his DTO. CS 3 said that Johnson has sold illegal

narcotics since 2001 or 2002. Twice a month, Johnson would bring 2 to 3 kilograms of

cocaine and approximately 10 pounds of high grade cannabis at a time into Decatur,

Illinois. Johnson would then quickly distribute the illegal narcotics to his main re-

distributors, including Smith. CS 3 said Johnson would get his cocaine from California



                                              4
       2:20-cv-02142-CSB-EIL # 1       Page 5 of 22


but he/she does not know where Johnson gets his drugs from now. CS 3 believed that

Johnson had females drive the illegal drugs into Decatur from unknown source locations.

      15.    On March 27, 2017, a fourth Confidential Source (CS 4) was interviewed by

law enforcement. CS 4 reported that he/she had purchased cocaine from Johnson for

about four years, but that they had a falling out because he/she never paid Johnson for

cannabis that was fronted to him/her. When questioned about Smith, CS 4 reported that

Smith purchased large quantities of cocaine from Johnson, which typically was a

kilogram each time. CS 4 was sold both cocaine and cannabis from Smith.

      16.    On March 8, 2018, CS 1 was interviewed by law enforcement about

Johnson’s drug trafficking. CS 1 said that Johnson stopped dealing illegal drugs with

most people after he (Johnson) had been kidnapped, and that Johnson would only deal

with Smith and Burton. Johnson said that if someone wanted to purchase cocaine,

cannabis or ecstasy, it would only be from Smith or Burton.

                                    Home Invasion

      17.    On May 2, 2016, law enforcement was called to a home invasion at the

residence of Grayned at 2372 E. Main Street, Decatur, Illinois. Grayned said that two

unknown, armed black males kicked open her front door and fired guns at her two dogs

and then at her. Once Grayned fired back at the two unknown black males with a

revolver, the two males left her residence. At that time, $15,310.00 was seized by law

enforcement from Grayned’s residence. Both Smith and Grayned were interviewed and

admitted that neither of them had a legitimate job or source of income.

                                           5
        2:20-cv-02142-CSB-EIL # 1         Page 6 of 22


                     Use of Storage Facilities to Traffic Illegal Narcotics

       18.    The investigation revealed that Johnson utilized storage lockers to store

illegal narcotics, and that Johnson’s grandmother had storage units rented in her name in

Decatur and Springfield, Illinois for Johnson.

       19.    On February 20, 2017, surveillance revealed that Johnson entered a gated,

storage facility known as Northwest Mini-Storage, located at 2330 Route 121, NW, in

Decatur, Illinois.

       20.    On February 21, 2017, documents from Northwest Mini-Storage showed

that storage unit F19 (“Unit F19”) was rented by Johnson’s grandmother. Records

indicated that access into and out of the facility was monitored through an access code

individual to each renter. The access code assigned to Johnson’s grandmother was used

the same day and at the approximate time that law enforcement saw Johnson enter the

storage facility on February 20, 2017.

       21.    Northwest Mini-Storage records indicated the access code assigned to Unit

F19 was used for entry 24 times from August 19, 2016 through December 24, 2016; 12

times from January 6, 2017 through February 20, 2017; and 13 times between September

28, 2017 and November 9, 2017.

       22.    On March 2, 2017, a pole camera was installed by law enforcement to

capture activity outside of Unit F19. Between September 28, 2017, and November 9, 2017,

the pole camera video showed Johnson at Unit F19 on 13 occasions. The visits ranged in

time from 3 to 15 minutes with multiple visits on the same day.

                                               6
       2:20-cv-02142-CSB-EIL # 1         Page 7 of 22


       23.    The pole camera video from February 5, 2018, through July 25, 2018,

revealed 20 visits to Unit F19 by Johnson. On both May 5, 2018 and July 17, 2018, Johnson

visited Unit F19 twice in the same day. On three occasions (March 12, 2018, May 22, 2018

and July 17, 2018), Johnson opened up Unit F19 while a quad-cab pickup with a large

trailer pulled up and stopped outside of Unit F19. The visit on March 12, 2018, lasted

about 5 minutes, the visit on May 22, 2018, lasted about 4 minutes, and the visit on July

17, 2018, lasted less than 2 minutes.

       24.    The pole camera data for 16 of 17 visits between February 5, 2018, and July

25, 2018, showed that Johnson entered and exited Unit F19 carrying items such as boxes

and what appeared to be trash bags. The visits lasted 1 to 12 minutes.     Johnson was not

able to enter Unit F19 on February 5, 2018, until he had a lock removed from the unit by

an employee of the storage facility.

       25.    On July 16, 2018 and August 16, 2019, two federal orders were authorized

which allowed law enforcement to monitor and record of visual, non-verbal conduct and

activities inside of Unit F19. After Johnson left Unit F19 on July 17, 2018, agents installed

video surveillance equipment inside Unit F19.

       26.    Video surveillance inside Unit F19 revealed 5 visits by Johnson between

July 18, 2018 and August 14, 2018, as well as 6 visits between August 17, 2018 and August

29, 2018. On those occasions, Johnson placed/removed various packages, bins, sacks

and boxes in Unit F19.



                                             7
          2:20-cv-02142-CSB-EIL # 1     Page 8 of 22


      27.      Between August 30, 2018 and March 3, 2019, Johnson utilized Unit F19 on

11 occasions, as recorded by the pole camera outside and video surveillance inside of

Unit F19.

      28.      Pole camera footage revealed that Johnson was seen going between Unit

F19 and Unit A42 at Northwest Mini-Storage on February 16, 2019 and March 6, 2019, to

further the drug trafficking activities. Records revealed that Unit A42 was registered to

Burton.

                          Federal Search and Seizure Warrant

      29.      On August 29, 2018, a federal search and seizure warrant was obtained and

executed on Unit F19 at Northwest Mini-Storage. Law enforcement observed 12 large

brown boxes containing a total of 161 vacuum-sealed clear packs of approximately 1

pound of cannabis in each. The cannabis was packed in a zip-lock type clear bag then

secured again in a vacuum-sealed bag. The unopened boxes were sealed with clear

packaging tape. Inside the sealed brown boxes were thick black plastic trash-type bags

that were secured with a zip-tie fastener. Inside each black plastic bag were 18 clear,

vacuum-sealed packs of cannabis.

      30.      On July 11, 2019, agents obtained federal search warrants for some of the

target residences of Johnson’s DTO, which included Smith’s residence at 724 W. Division

Street, Decatur, Illinois (Smith’s residence).   During the search of Smith’s residence,

agents seized $6,308 U.S. currency from several different locations, approximately 145

grams of suspected cannabis, a syringe with a white chalky substance (suspected

                                            8
       2:20-cv-02142-CSB-EIL # 1        Page 9 of 22


cocaine), a pipe with cocaine residue, a green powder (suspected marijuana), two iPads,

seven cellular phones, and four Forgiato rims and tires, and a locked black Fortress brand

metal safe sitting next to a bedroom closet.

       31.    On August 9, 2019, a federal search warrant was executed on the black

Fortress safe that was seized from Smith’s residence, which contained $60,585 in U.S.

currency, miscellaneous jewelry, and a broken Buick key fob, among other things.

                                         Vehicles

       32.    Pole cameras and law enforcement surveillance revealed that Johnson and

his DTO utilized several vehicles to transport/transfer marijuana, cocaine and U.S.

currency and traveled to meeting locations to arrange for such transport/transfer,

including a vehicle driven by Smith. Investigators identified that Smith frequently

operated a silver-colored 2008 Buick Enclave SUV (license plate 265476 and registered to

Guttierrez Cole) and that Johnson also drove it on occasion to further the DTO

conspiracy.

       33.    On October 3, 2018, between approximately 7:14 p.m. and 7:19 p.m., agents

witnessed Johnson arrive in Guttierrez Cole’s Buick Enclave and go inside Unit F19.

After Johnson re-emerged, he placed a large brown box inside the Buick Enclave. Johnson

retrieved two more boxes and also placed those inside the Enclave. After he locked the

unit, Johnson drove away.

       34.    At 7:22 p.m., Johnson returned to Unit F19 driving the Buick Enclave. When

Johnson opened the hatch, all three boxes that he previously placed inside the Enclave

                                               9
       2:20-cv-02142-CSB-EIL # 1       Page 10 of 22


were no longer there. From Unit F19, Johnson placed three more large brown boxes and

two large black trash bags into the Enclave. After Johnson closed and locked Unit F19, he

drove away again.

                                   Smith’s Residence

      35.      Johnson traveled from his apartment in Clayton, Missouri, to storage units

and to residences of his DTO members, including Smith’s residence, to further conduct

the drug trafficking conspiracy. The following events, as described below and which

happened at Smith’s residence, are a direct result of Smith’s drug trafficking activities

and/or evidence that Smith knew such drug trafficking occurred by Johnson and the

DTO at his residence.

      36.    On April 26, 2017, a pole camera was installed outside Smith’s residence.

Law enforcement saw Johnson carrying items to and from Smith’s residence which

matched the same appearance of cardboard boxes, trash bags and duffel bags that had

been removed from the storage units. Vehicle traffic was also observed to have increased

dramatically in the evenings at this location with Johnson, Smith and other members of

Johnson’s DTO.

      37.    On June 21, 2017, police responded to the area of Smith’s residence due to

shots being fired. The investigation by law enforcement revealed that Smith had been

shot at three times by an unidentified shooter.   Two shots were fired at the front porch

and the third shot was fired at Smith’s bedroom window. Smith was not home at the time

of the shooting.

                                           10
       2:20-cv-02142-CSB-EIL # 1       Page 11 of 22


      38.    On August 22, 2017, at 1:29 p.m., Cameo Erwin (Erwin) and another

unknown black male were on the porch at Smith’s residence. The unknown black male

left Smith’s residence in a gray Chevy Trailblazer parked on the street (Michigan

registration DNP8945 in the name of Tyler Williams-Harness) at 1:35 p.m. Periodic

surveillance was conducted at Smith’s residence that day which showed that at 4:59 p.m.,

a maroon Chevy Impala pulled up and parked behind a Dodge Challenger (Illinois

registration Z125104 in the name of Keaira Tyler). Johnson exited the driver’s seat of the

maroon Impala and Tyler Williams-Harness and Darryl Foster exited the passenger sides

of the vehicle. Tyler Williams-Harness walked to the front porch of Smith’s residence,

and after Johnson walked to the Challenger to retrieve one or two bags out of the trunk,

he (Johnson) walked to porch. Thereafter, Tyler Williams-Harness left Smith’s residence

in the Challenger, and Johnson and Foster left together in the maroon Impala.

      39.    On January 22, 2018, surveillance by law enforcement showed the following

between 1:49 p.m. and 9:20 p.m. at Smith’s residence:

             At 1:49 p.m., Smith arrived in the Buick Enclave and backed it into the
             driveway. No one exited the Enclave at that time.

             At 2:00 p.m., a silver or gray older model Tahoe or Suburban arrived and
             parked in front of the residence. A black male walked from the Tahoe or
             Suburban and got inside the passenger seat of the Enclave.

             At 2:16 p.m., the black male returned to his Tahoe/Suburban. Smith’s Buick
             Enclave and the Tahoe/Suburban drove away from the residence at the
             same time.

             At 2:17 p.m., Johnson arrived in a silver Saturn (Illinois registration
             Q743867 in the name of Shannon Fisher). Smith immediately turned around

                                           11
       2:20-cv-02142-CSB-EIL # 1      Page 12 of 22


             and stopped his Buick Enclave across from the Saturn. Approximately 10
             seconds later, Smith left in the Buick Enclave but the Saturn remained
             parked at the residence.

             At 2:44 p.m., Smith returned in the Buick Enclave. Once Johnson saw
             Smith arrive, he exited the Saturn and both Johnson and Smith went inside.

             At 4:16 p.m., Johnson left in the Saturn but returned at 5:03 p.m. Both
             Johnson and an unknown female exited the Saturn and went inside the
             residence.

             At 5:39 p.m., an unknown male arrived and parked behind the Saturn.
             The unknown male went inside the residence with a large duffle bag. At
             5:40 p.m., the unknown male left, and it appeared to agents that he did not
             have the duffle bag when he got back into his minivan.

             At 6:48 p.m., an unknown vehicle pulled up. Several people came out of
             the residence, one of which appeared to be Johnson who walked up to the
             passenger side of the unknown vehicle. A few minutes later, the unknown
             vehicle drove away. At least three of the individuals who exited the
             residence got into and drove away in the Buick Enclave.

             At 8:32 p.m., the Buick Enclave returned and at least three individuals
             exited the vehicle and went inside the residence.

             At approximately 9:20 p.m., it appeared that Johnson left the residence in
             the Saturn by himself.

      40.    On January 31, 2018, between 2:30 p.m. and 9:52 p.m., surveillance showed

the following:

             At approximately 2:03 p.m., Johnson arrived in a rented silver-colored 2017
             Toyota Corolla (Florida license plate 918 KUX ).

             At approximately 9:47 p.m., surveillance showed a white 2016 Chevy
             Impala (Illinois license plate AM74121) stop on the street in front of the
             residence.




                                          12
       2:20-cv-02142-CSB-EIL # 1      Page 13 of 22


             Less than a minute later, Johnson walked up to the Chevy Impala, opened
             the rear driver’s side door and leaned into the vehicle. Johnson then stepped
             away from the vehicle, closed the door and walked towards the residence.

             Approximately one minute later, surveillance watched as Johnson returned
             to the Chevy Impala with a bag and entered the rear driver’s side door.

             Approximately three minutes later, Johnson exited the Chevy Impala
             without the bag and walked toward Smith’s residence. The 2016 Chevy
             Impala then pulled away.1

      41.    On February 27, 2018, surveillance at Smith’s residence revealed the

following between 4:33 p.m. and 8:37 p.m.:

             At approximately 4:33 p.m., Johnson arrived in a rented maroon Kia (Texas
             registration JMY4558). Johnson exited the Kia and got into the front
             passenger seat of the Buick Enclave. At 5:00 p.m., both Johnson and Smith
             exited the Buick Enclave and went inside the residence. A short time later,
             Johnson and Smith exited the residence and got back in the Buick Enclave.

             At 5:46 p.m., a white Buick (Illinois registration ZU20286 to Danae Smith)
             pulled up to the residence and parked across the street. A male fitting the
             description of Erwin exited his vehicle and got into the back seat of the
             Buick Enclave.

             At 6:25 p.m., an unknown male and female were walking on Division Street.
             The unknown male approached the driver’s side door of the Buick Enclave
             and then walked away a short time later.

             At 6:29 p.m., after Johnson and the two back passengers exited the Buick
             Enclave, Smith drove away from his residence. At that time, it appeared
             that Johnson walked inside the residence while one of the males stood in


1 At approximately 11:10 p.m., a traffic stop was conducted on the white 2016 Chevy
Impala. Law enforcement located approximately 5,000 grams (12 pounds) of cannabis
that was vacuum-sealed in a bag and wrapped in two additional bags from the trunk of
the vehicle. The outer bag was similar to the bag that Johnson had been carrying when
he exited the Chevy Impala just prior.


                                             13
2:20-cv-02142-CSB-EIL # 1     Page 14 of 22


     front of the porch and the third male walked away and stood near a vehicle
     that had been parked with the lights on. A short time later, the man
     standing in front of the porch went inside the residence. Johnson quickly
     came out of the residence and then went back inside. The third male, who
     was standing by the vehicle with the lights on, walked inside the residence.

     At 6:53 p.m., the Buick Enclave arrived and backed into the driveway out
     of sight from surveillance. At 8:56 p.m., the Enclave left the residence.

     At 7:03 p.m., the male, who appeared to be Erwin, exited the residence and
     walked out of sight to where the Buick Enclave was parked in the driveway.
     A short time later, Erwin walked back to his white Buick and left.

     At 7:06 p.m., Smith left in the Buick Enclave but then turned around and
     parked behind the maroon Kia. Smith exited the Enclave and went inside
     his residence.

     At 7:13 p.m., an unknown male exited the residence carrying a white object
     in his hands. The unknown male walked to the maroon Kia, placed the
     object on the passenger side, walked to the driver’s side and drove away in
     the Kia.

     At 7:17 p.m., after Smith exited his residence, he walked to the Enclave and
     leaned into the driver’s door. Thereafter, Smith went back inside his
     residence.

     At 7:25 p.m., the maroon Kia returned and parked in front of the Enclave.
     The unknown male exited the Kia and went inside Smith’s residence. At
     7:27 p.m., two males (one possibly Johnson), exited the residence and drove
     away in the maroon Kia. At the same time, Smith exited the residence and
     left in the Enclave.

     At 7:42 p.m., an unknown light colored SUV backed into Smith’s driveway
     out of sight. At 7:47 p.m., Smith returned to the residence and parked the
     Enclave in the street. Smith went inside his residence along with an
     unknown person who had walked to the front of the driveway.

     At 7:58 p.m., the maroon Kia returned and parked behind the Enclave.
     Both the driver and the passenger, who was Johnson, exited the Kia and
     went inside the residence.


                                  14
       2:20-cv-02142-CSB-EIL # 1       Page 15 of 22


             At 8:15 p.m., after a silver colored vehicle with dealer plates (DL021BB)
             pulled into Smith’s driveway, the unknown driver went inside the
             residence. Approximately three minutes later, the unknown driver left in
             the silver colored vehicle with dealer plates. At this time, an unknown male
             also exited the residence, walked to the back of the driveway and drove
             away in the light colored SUV.

             At 8:34 p.m., an unknown male left in a Nissan (IL registration Q941093
             registered to Shitierria Ford) which had just pulled up in front of the
             residence.

             At 8:37 p.m., the silver Nissan Altima returned to the residence. Johnson
             exited the residence and appeared to agents that he put something in the
             glove compartment. Johnson went back inside the residence while the silver
             Altima drove away.2

      42.    Pole camera footage outside of Smith’s residence on August 10, 2018,

between the hours of 12:25 p.m. and 9:54 p.m., revealed the following:

             At 12:25 p.m., Johnson arrived in his Chrysler 300 and parked along the
             north curb. At 12:38 p.m., Johnson left the residence in his Chrysler 300 with
             no one entering or exiting the vehicle. At this time, the Buick Enclave was
             not at the residence but Smith’s black Chevrolet Impala was parked on the
             street along the north curb in front of his house.

             At 12:42 p.m., Johnson’s Chrysler 300 arrived back at the residence and
             parked along the south curb. A few minutes later, the Chrysler 300 drove
             away from the residence with no one entering or exiting the vehicle.

             At 1:39 p.m., an unknown black male arrived in a black Chevrolet four door
             sedan and parked in front of Smith’s residence. The unknown black male
             walked to Johnson’s Chrysler 300 and sat in the front passenger seat. They
             remained in Johnson’s Chrysler 300 until 2:03 p.m.


2 A few minutes later, the Nissan Altima was pulled over for a traffic stop. The
passenger in the Altima was identified as Johnson’s mother, Jennifer Fisher, and the
driver was Jennifer Fisher’s husband, Shannon Fisher. Agents seized $23,500 in U.S.
currency from the Altima’s glove compartment. At that time, both individuals denied
ownership of the money.

                                           15
       2:20-cv-02142-CSB-EIL # 1      Page 16 of 22



             At 1:44 p.m., Smith’s Buick Enclave arrived at his residence. Johnson’s
             Chrysler 300 pulled onto the street to allow for the Buick Enclave to back
             into the driveway. Smith left in the Buick Enclave a short time later and
             returned home at 2:03 p.m. As Smith backed the Buick Enclave into his
             driveway, Johnson and an unknown black male exited Johnson’s Chrysler
             300. The unknown black male left the residence in the Chevrolet sedan, as
             Johnson and Smith walked back to the porch and then went inside.

             At 2:55 p.m., Smith and Johnson exited the residence and walked back to
             the Buick Enclave. Smith and Johnson drove away from the residence
             together (Smith was the driver and Johnson was the passenger).

             At 5:12 p.m., Smith and Johnson returned to the residence in the Buick
             Enclave, parked along the north curb and exited the vehicle, along with a
             third unknown black male from the rear passenger seat. All three
             individuals (Smith, Johnson and the third unknown black male) and three
             other black males that had previously arrived in Johnson’s Chrysler 300
             went inside the residence.

             At 5:35 p.m., Smith exited the residence, got into the driver’s seat of the
             black Chevy Impala and drove away. At 6:50 p.m., Smith returned to his
             residence in the Chevy Impala and joined Johnson and the other unknown
             black males on his porch and front yard areas.

             At 7:16 p.m., Johnson and one of the unknown black males drove away in
             the Chrysler 300. At 9:25 p.m., they returned to the residence and joined the
             other unknown black males sitting on Smith’s front porch.

             At 9:29 p.m., Johnson left the residence in his Chrysler 300 but returned at
             9:52 p.m. Johnson went inside the residence for approximately two minutes,
             and then exited the residence and drove away in his Chrysler 300.

      43.    Pole camera footage outside of Smith’s residence on August 14, 2018,

between the hours of 3:18 p.m. and 9:56 p.m. revealed the following:

             At 3:18 p.m., the Buick Enclave was parked in the driveway and his black
             Chevrolet Impala was parked on the street. At 3:21 p.m., Erwin arrived in
             his black Jaguar sedan. Erwin exited his Jaguar and went inside the
             residence.

                                           16
2:20-cv-02142-CSB-EIL # 1      Page 17 of 22



     At 3:28 p.m., an unknown male driving Johnson’s Chrysler 300 arrived and
     parked along the north curb in front of the residence. After Johnson exited
     the front passenger seat of the Chrysler 300, the unknown black male and
     Johnson walked inside the residence.

     At 4:16 p.m., Erwin left Smith’s residence in his Jaguar.

     At 4:59 p.m., a gray colored Chrysler 300 arrived and parked on the south
     side of the street in front of the residence. Agents saw that the gray-colored
     Chrysler 300 had either a temporary plate or out of state license plate. Two
     unknown black males exited the vehicle and went to the front porch of the
     residence.

     At 5:05 p.m., Erwin returned to the residence in his Jaguar.

     At 5:25 p.m., two unknown black males exited Smith’s residence and left in
     the gray colored Chrysler 300.

     At 5:52 p.m., a dark gray Chrysler 300 pulled into the driveway of Smith’s
     residence. Johnson’s mother, Jennifer Fisher, exited the driver’s seat of the
     vehicle. Johnson exited the residence and walked to the trunk of his vehicle
     to remove a white and black bag. It appeared to agents that Johnson
     removed an orange box from the white bag, placed the white bag into
     Jennifer Fisher’s trunk, and then removed a separate black bag from his
     trunk. At this time, a dark colored Dodge SUV or van arrived and parked
     along the north curb near Jennifer Fisher’s vehicle. Fisher walked away
     from her vehicle carrying a bag and an orange box (different than the box
     Johnson possessed) and placed it on the passenger seat of dark colored
     Dodge van or SUV before it drove away. Once Jennifer Fisher drove away
     in her vehicle, Johnson went back inside the residence with the large black
     bag and orange shoe box.

     At 6:16 p.m., a silver-colored Ford crew cab truck arrived and parked along
     the north curb. Johnson exited the residence with the black bag, which
     contained the orange box, and handed it to the black male who had exited
     the driver’s seat of the truck. The black male returned to the truck and drove
     away.

     At 7:07 p.m., Erwin, Smith, Johnson and a couple of other black males hung
     out on the front porch. At 7:51 p.m., Johnson left in his Chrysler 300.

                                   17
       2:20-cv-02142-CSB-EIL # 1       Page 18 of 22



             At 8:03 p.m., a light colored truck arrived and parked along the north curb
             two houses to the east of the residence. The black male from this light
             colored truck walked to the other individuals who were on the front porch.

             At 8:31 p.m., Smith drove the Buick Enclave out of the driveway and parked
             it along the north curb of his neighbor’s house to the west. A few minutes
             later, Johnson pulled all the way into the driveway in his Chrysler 300 so
             far that it was out of sight to law enforcement. At 8:44 p.m., Johnson left
             in his Chrysler 300 but returned and parked it in the driveway at 9:02 p.m.
             Two minutes later, the black male got into his driver’s side of the light
             colored truck and parked behind Johnson’s Chrysler 300 in the driveway.
             Johnson walked from Smith’s front porch, got into the passenger seat of the
             light colored truck and drove away with the black male.

             At 9:36 p.m., the light colored truck returned and pulled into the driveway.
             Johnson got out of the truck and walked back inside the residence. The light
             colored truck then left.

             At 9:38 p.m., Johnson left in his Chrysler 300. Approximately 15 minutes
             later, Smith and Erwin drove away together in the Jaguar.

      44.    On March 26, 2019, agents conducting surveillance saw Smith arrive at his

residence in the Buick Enclave. Smith exited the vehicle and went to the front porch.

Approximately seven minutes later, Johnson arrived in his 2013 Chrysler Town and

Country van (Illinois registration 265476) and parked on the south side of the street in

front of Smith’s residence. Johnson exited his van and walked onto the front porch.

Approximately one minute later, Johnson left Smith’s front porch and returned to the

front seat of his Chrysler van. Approximately six minutes later, Cale Chandler arrived in

a maroon Chevy pickup truck and parked behind Johnson’s vehicle. Cale Chandler

approached Johnson’s vehicle and reached into the driver’s window to retrieve an item

that he placed in his front left pants pocket. Agents saw Johnson’s hand reach out of the

                                           18
       2:20-cv-02142-CSB-EIL # 1        Page 19 of 22


driver’s window and appeared to be holding U.S. currency, which Cale Chandler

retrieved and placed into his front left pants pocket. A short time later, Cale Chandler left

Smith’s residence in his vehicle.

       45.    Approximately five minutes later, a maroon Pontiac Grand Am (Illinois

registration 708690) arrived at Smith’s residence. After exiting the Pontiac Grand Am,

Malcom Cooper, who was carrying a white bag, walked toward Johnson’s Chrysler van.

Malcom Cooper opened the front passenger door of Johnson’s Chrysler van and placed

the white bag inside the van. Agents then saw the other passenger in the Pontiac Grand

Am, Elijah Muhammad, exit the driver’s side of the Pontiac Grand Am and walk towards

Johnson to speak with him. Johnson exited his Chrysler van and walked out of sight

towards Smith’s residence. Malcom Cooper and Elijah Muhammad returned to their

vehicle and left Smith’s residence.

                                      Controlled Buys

       46.    On August 2, 2017, CS 2 conducted a controlled buy of ½ ounce of cocaine

(15.3 grams) from Smith for $600. Surveillance revealed that Smith and CS 2 first met in

the driveway at 1324 E. Sedgwick in Decatur, Illinois, but the actual buy occurred in

Smith’s vehicle. Following the controlled buy, CS 2 told law enforcement that the

Sedgwick property belonged to Guttierrez Cole. CS 2 said that no one lived at the

Sedgwick property, but Guttierrez Cole allowed Smith to conduct drug deals there. The

controlled buy was evidenced through an eavesdropping device under the authorization




                                             19
       2:20-cv-02142-CSB-EIL # 1         Page 20 of 22


of federal law enforcement and was audio and video recorded. Testing was made by law

enforcement on the cocaine, which field tested positive.

       47.     On October 20, 2017, CS 2 conducted a controlled buy of ¼ ounce of cocaine

from Smith for $300 inside Smith’s residence. Erwin was also present inside. The

controlled buy was evidenced through an eavesdropping device under the authorization

of federal law enforcement and was audio and video recorded. The cocaine also field

tested positive.

                                      Cellular Phones

       48.     Data from one of Johnson’s cellular phone numbers revealed more than 80

contacts with Smith’s cellular telephone (217-619-4442) from approximately December 7,

2018 to May 23, 2019. Data from Johnson’s previously-used cellular telephone (217-622-

8027) also revealed more than 450 contacts with Smith between January 2018 and

November 2018.

                                 Smith’s Criminal History

       49.     Smith was arrested on July 11, 2019, and charged with two counts of

delivery of a controlled substance in Macon County Circuit Court. Smith’s criminal case

is still pending.

       50.     Smith’s criminal history revealed 14 arrests since 2001, including six arrests

involving controlled substances and manufacturing/delivery charges and aggravated

assault.




                                             20
       2:20-cv-02142-CSB-EIL # 1          Page 21 of 22


       51.    Based on the detailed facts above, which support a reasonable belief that

the Government will be able to meet its burden of proof at trial, the defendants are subject

to forfeiture pursuant 21 U.S.C. § 881(a)(6) because they constitute (1) moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances Act (21

U.S.C. § 801, et seq.); (2) proceeds traceable to such an exchange; (3) moneys, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act; or (4) property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956 (money laundering), and are subject to

forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

       WHEREFORE, the United States of America prays that this Court enter an order

forfeiting the defendants to the United States of America for disposition according to law,

for the issuance of a warrant in rem, for costs of suit, and for such other relief as the Court

may deem necessary.

                                           Respectfully submitted,

                                           JOHN C. MILHISER
                                           UNITED STATES ATTORNEY

                                    By:    s/Richard Kim
                                           Richard Kim, IL Bar No. 6226879
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           318 South Sixth Street
                                           Springfield, IL 62701
                                           Telephone: 217-492-4450
                                           Email: richard.kim@usdoj.gov

                                              21
       2:20-cv-02142-CSB-EIL # 1       Page 22 of 22




                                    VERIFICATION

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct based on information and belief.

      Executed on this 21st day of May, 2020.


                                                s/Mark T. Hill

                                         Mark T. Hill, Special Agent
                                         Federal Bureau of Investigation




                                           22
JS 44 (Rev. 12/12)
                                  2:20-cv-02142-CSB-EIL # 1-1                       Page 1 of 2
                                                                            CIVIL COVER   SHEET                                          20-2142                     E-FILED
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except AM
                                                                                                                            Tuesday,       26  May,     2020      10:57:57       as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required Clerk,
                                                                                                                                      for the use of theDistrict
                                                                                                                                                U.S.     Clerk of Court for theILCD
                                                                                                                                                                   Court,
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $60,585.00 IN U.S. CURRENCY, et al.

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          21 U.S.C. § 881(a)(6), 18 U.S.C. § 1956, 18 U.S.C. § 981(a)(1)(A)
VI. CAUSE OF ACTION Brief description of cause:
                                          Civil Forfeiture Action
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
                                                                        s/Richard Kim
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
JS 44 Reverse (Rev. 12/12)   2:20-cv-02142-CSB-EIL # 1-1                      Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
       2:20-cv-02142-CSB-EIL # 1-2        Page 1 of 2                                        E-FILED
                                                     Tuesday, 26 May, 2020 10:57:58 AM
                      THE UNITED STATES DISTRICT COURT Clerk, U.S. District Court, ILCD
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )       No:    20-2142
                                                )
$60,585.00 IN U.S. CURRENCY, $6,308.54          )
IN U.S. CURRENCY, FORGIATO RIMS and             )
TIRES, and MISCELLANEOUS JEWELRY,               )
                                                )
      Defendants.                               )

                           WARRANT OF ARREST IN REM

TO:   United States Marshal Service

       WHEREAS, on May 26, 2020, a verified Complaint has been filed in this Court
praying that process issue for the arrest of property that is the subject of this action.
NOW, THEREFORE, we do hereby command that you seize the following property and
detain the same in your custody until further order of the Court regarding the same,
which is more fully described as:

                               $60,585.00 in U.S. Currency
                               $6,308.54 in U.S. Currency
                                Forgiato Rims and Tires
                                 Miscellaneous Jewelry

       All persons claiming an interest in said property must file their verified claims,
pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime Claims and
Asset Forfeiture Actions, within thirty (30) days after the execution of the warrant or
actual notice of this action, whichever occurs first, and must serve and file an answer
within twenty (20) days after the filing of the claim with the Office of the Clerk, United
States District Court, 201 South Vine, Room 217, Urbana, Illinois 61801 (telephone: (217)
373-5830), and copies of all claims and answers must be provided to Assistant United
States Attorney Richard Kim, 318 S. Sixth, Springfield, Illinois 62701; (telephone: (217)
492-4450).

        Additional procedures and regulations regarding this forfeiture action are found
at 19 U.S.C. ''1602-1619, and Title 21 C.F.R. ''1316.71-1316.81. All persons and
entities who have an interest in the defendant property may, in addition to filing a




                                            1
       2:20-cv-02142-CSB-EIL # 1-2        Page 2 of 2




claim or in lieu of the filing of a claim, submit a Petition for Remission or Mitigation of
the forfeiture for a non-judicial determination of this action pursuant to 28 C.F.R. Part 9.

       Dated this ____ day of _________, 2020.


                                          _______________________________, Clerk

                                          By: ____________________________
                                                       Deputy Clerk




                                             2
             2:20-cv-02142-CSB-EIL # 1-3
U.S. Department of Justice
                                                                                         Page 1 of 1
                                                                                                                    PROCESS RECEIPT AND RETURN       E-FILED
                                                                                                                          Tuesday, 26 May, 2020 10:57:58 AM
                                                                                                                               Clerk, U.S. District Court, ILCD
PLAINTIFF                                                                                                                                    COURT CASE NUMBER
UNITED STATES OF AMERICA                                                                                                                           20-2142
DEFENDANT                                                                                                                                    TYPE OF PROCESS
$60,585.00 in U.S. Currency, et al.                                                                                                          In Rem


                      NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
  ➧                   $60,585.00 in U.S. Currency
 AT
                      ADDRESS (Street or RFD, Apartment No., City, State, and ZIP Code)




SEND NOTICE OF SERVICE TO REQUESTER AT NAME AND ADDRESS BELOW:                                                                Number of process to be served
                                                                                                                              with this Form - 285


                 Richard Kim, Assistant United States Attorney                                                                Number of parties to be served
                 U.S. Attorney's Office                                                                                       in this case
                 318 S. Sixth Street
                 Springfield, IL 62701                                                                                        Check for service on U.S.A.


SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Address, All
Telephone Numbers, and Estimated Times Available For Service)

CATS: 19-FBI-006144


Signature of Attorney or other Originator requesting service on behalf of :                                                   TELEPHONE NUMBER                    DATE
s/Richard Kim                                                                                             ☒ PLAINTIFF
________________________________________________________________                                      ☐ DEFENDANT             217-492-4450                        May 26, 2020


                                SPACE BELOW FOR USE OF U.S. ONLY - DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total       Total Process       District of Origin      District to Serve       Signature of Authorized US Deputy or Clerk                  Date
number of process indicated.

                                          No._______          No._______              No._______              _____________________________________________


I hereby certify and return that I    ☐
                                     have personally served,         ☐
                                                                have legal evidence of service,               ☐
                                                                                                   have executed as shown in “Remarks”, the process described on the
individual, company, corporation, etc. at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.


☐I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below).
                                                                                                                                 ☐
Name and title of individual served (If not shown above).                                                                                 A person of suitable age and discretion then residing
                                                                                                                                          in the defendant’s usual place of abode.


Address (complete only if different than shown above)                                                                            Date of Service                 Time                   am

                                                                                                                                                                                       pm

                                                                                                                                 Signature of U.S. Deputy or Clerk



Service Fee             Total Mileage Charges       Forwarding Fee           Total Charges                Advance Deposits       Amount Owed to US Marshal or          Amount or Refund
                        (including endeavors)




REMARKS:




PRIOR EDITIONS MAY
BE USED
             2:20-cv-02142-CSB-EIL # 1-4
U.S. Department of Justice
                                                                                         Page 1 of 1
                                                                                                                    PROCESS RECEIPT AND RETURN       E-FILED
                                                                                                                          Tuesday, 26 May, 2020 10:57:58 AM
                                                                                                                               Clerk, U.S. District Court, ILCD
PLAINTIFF                                                                                                                                    COURT CASE NUMBER
UNITED STATES OF AMERICA
                                                                                                                                                   20-2142
DEFENDANT                                                                                                                                    TYPE OF PROCESS
$60,585.00 in U.S. Currency, et al.                                                                                                          In Rem


                      NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
  ➧                   $6,308.54 in U.S. Currency
 AT
                      ADDRESS (Street or RFD, Apartment No., City, State, and ZIP Code)




SEND NOTICE OF SERVICE TO REQUESTER AT NAME AND ADDRESS BELOW:                                                                Number of process to be served
                                                                                                                              with this Form - 285


                 Richard Kim, Assistant United States Attorney                                                                Number of parties to be served
                 U.S. Attorney's Office                                                                                       in this case
                 318 S. Sixth Street
                 Springfield, IL 62701                                                                                        Check for service on U.S.A.


SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Address, All
Telephone Numbers, and Estimated Times Available For Service)

CATS: 19-FBI-006047


Signature of Attorney or other Originator requesting service on behalf of :                                                   TELEPHONE NUMBER                    DATE
s/Richard Kim                                                                                             ☒ PLAINTIFF
________________________________________________________________                                      ☐ DEFENDANT             217-492-4450                        May 26, 2020


                                SPACE BELOW FOR USE OF U.S. ONLY - DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total       Total Process       District of Origin      District to Serve       Signature of Authorized US Deputy or Clerk                  Date
number of process indicated.

                                          No._______          No._______              No._______              _____________________________________________


I hereby certify and return that I    ☐
                                     have personally served,         ☐
                                                                have legal evidence of service,               ☐
                                                                                                   have executed as shown in “Remarks”, the process described on the
individual, company, corporation, etc. at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.


☐I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below).
                                                                                                                                 ☐
Name and title of individual served (If not shown above).                                                                                 A person of suitable age and discretion then residing
                                                                                                                                          in the defendant’s usual place of abode.


Address (complete only if different than shown above)                                                                            Date of Service                 Time                   am

                                                                                                                                                                                       pm

                                                                                                                                 Signature of U.S. Deputy or Clerk



Service Fee             Total Mileage Charges       Forwarding Fee           Total Charges                Advance Deposits       Amount Owed to US Marshal or          Amount or Refund
                        (including endeavors)




REMARKS:




PRIOR EDITIONS MAY
BE USED
             2:20-cv-02142-CSB-EIL # 1-5
U.S. Department of Justice
                                                                                         Page 1 of 1
                                                                                                                    PROCESS RECEIPT AND RETURN       E-FILED
                                                                                                                          Tuesday, 26 May, 2020 10:57:58 AM
                                                                                                                               Clerk, U.S. District Court, ILCD
PLAINTIFF                                                                                                                                    COURT CASE NUMBER
UNITED STATES OF AMERICA                                                                                                                           20-2142
DEFENDANT                                                                                                                                    TYPE OF PROCESS
$60,585.00 in U.S. Currency, et al.                                                                                                          In Rem


                      NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
  ➧                   Forgiato Rims and Tires
 AT
                      ADDRESS (Street or RFD, Apartment No., City, State, and ZIP Code)




SEND NOTICE OF SERVICE TO REQUESTER AT NAME AND ADDRESS BELOW:                                                                Number of process to be served
                                                                                                                              with this Form - 285


                 Richard Kim, Assistant United States Attorney                                                                Number of parties to be served
                 U.S. Attorney's Office                                                                                       in this case
                 318 S. Sixth Street
                 Springfield, IL 62701                                                                                        Check for service on U.S.A.


SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Address, All
Telephone Numbers, and Estimated Times Available For Service)

CATS: 19-FBI-006546


Signature of Attorney or other Originator requesting service on behalf of :                                                   TELEPHONE NUMBER                    DATE
s/Richard Kim                                                                                             ☒ PLAINTIFF
________________________________________________________________                                      ☐ DEFENDANT             217-492-4450                        May 26, 2020


                                SPACE BELOW FOR USE OF U.S. ONLY - DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total       Total Process       District of Origin      District to Serve       Signature of Authorized US Deputy or Clerk                  Date
number of process indicated.

                                          No._______          No._______              No._______              _____________________________________________


I hereby certify and return that I    ☐
                                     have personally served,         ☐
                                                                have legal evidence of service,               ☐
                                                                                                   have executed as shown in “Remarks”, the process described on the
individual, company, corporation, etc. at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.


☐I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below).
                                                                                                                                 ☐
Name and title of individual served (If not shown above).                                                                                 A person of suitable age and discretion then residing
                                                                                                                                          in the defendant’s usual place of abode.


Address (complete only if different than shown above)                                                                            Date of Service                 Time                   am

                                                                                                                                                                                       pm

                                                                                                                                 Signature of U.S. Deputy or Clerk



Service Fee             Total Mileage Charges       Forwarding Fee           Total Charges                Advance Deposits       Amount Owed to US Marshal or          Amount or Refund
                        (including endeavors)




REMARKS:




PRIOR EDITIONS MAY
BE USED
             2:20-cv-02142-CSB-EIL # 1-6
U.S. Department of Justice
                                                                                         Page 1 of 1
                                                                                                                    PROCESS RECEIPT AND RETURN       E-FILED
                                                                                                                          Tuesday, 26 May, 2020 10:57:59 AM
                                                                                                                               Clerk, U.S. District Court, ILCD
PLAINTIFF                                                                                                                                    COURT CASE NUMBER
UNITED STATES OF AMERICA
                                                                                                                                               20-2142
DEFENDANT                                                                                                                                    TYPE OF PROCESS
$60,585.00 in U.S. Currency, et al.                                                                                                          In Rem


                      NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
  ➧                   Miscellaneous Jewelry
 AT
                      ADDRESS (Street or RFD, Apartment No., City, State, and ZIP Code)




SEND NOTICE OF SERVICE TO REQUESTER AT NAME AND ADDRESS BELOW:                                                                Number of process to be served
                                                                                                                              with this Form - 285


                 Richard Kim, Assistant United States Attorney                                                                Number of parties to be served
                 U.S. Attorney's Office                                                                                       in this case
                 318 S. Sixth Street
                 Springfield, IL 62701                                                                                        Check for service on U.S.A.


SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Address, All
Telephone Numbers, and Estimated Times Available For Service)

CATS: 19-FBI-006307


Signature of Attorney or other Originator requesting service on behalf of :                                                   TELEPHONE NUMBER                    DATE
s/Richard Kim                                                                                             ☒ PLAINTIFF
________________________________________________________________                                      ☐ DEFENDANT             217-492-4450                        May 26, 2020


                                SPACE BELOW FOR USE OF U.S. ONLY - DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total       Total Process       District of Origin      District to Serve       Signature of Authorized US Deputy or Clerk                  Date
number of process indicated.

                                          No._______          No._______              No._______              _____________________________________________


I hereby certify and return that I    ☐
                                     have personally served,         ☐
                                                                have legal evidence of service,               ☐
                                                                                                   have executed as shown in “Remarks”, the process described on the
individual, company, corporation, etc. at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.


☐I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below).
                                                                                                                                 ☐
Name and title of individual served (If not shown above).                                                                                 A person of suitable age and discretion then residing
                                                                                                                                          in the defendant’s usual place of abode.


Address (complete only if different than shown above)                                                                            Date of Service                 Time                   am

                                                                                                                                                                                       pm

                                                                                                                                 Signature of U.S. Deputy or Clerk



Service Fee             Total Mileage Charges       Forwarding Fee           Total Charges                Advance Deposits       Amount Owed to US Marshal or          Amount or Refund
                        (including endeavors)




REMARKS:




PRIOR EDITIONS MAY
BE USED
